 Case 1:20-cv-00915-PLM-RSK ECF No. 45 filed 10/09/20 PageID.558 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT DAVIS, et al.,                             )
                            Plaintiffs,           )
                                                  )      No. 1:20-cv-915
-v-                                               )
                                                  )      Honorable Paul L. Maloney
JOCELYN BENSON, et al.,                           )
                            Defendants.           )
                                                  )

      ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

       Plaintiffs’ lawsuit raises claims concerning the counting of mail-in ballots for the

November 3, 2020, election. Plaintiffs filed a second motion for a temporary restraining

order (TRO) or, alternatively, for a preliminary injunction. (ECF No. 39.) In the first

motion, Plaintiffs requested ex parte emergency relief for Count IV, which this Court denied.

In this motion, Plaintiffs request ex parte emergency relief for Count V.

       Counts IV and V in Plaintiffs’ complaint both arise from the event, an order issued

by Michigan Court of Claims which directed the Secretary of State, in part, to continue

counting mail-in absentee ballots after 8 p.m. on November 3, under certain circumstances.

Plaintiffs raised a substantive due process claim in Count IV and an equal protection claim

in Count V.

       The Court DENIES Plaintiffs’ request for a temporary restraining order (ECF No.

39) based on Count V of the amended complaint. In the earlier order denying a motion for

a TRO, the Court concluded that Plaintiffs had not established an immediate and irreparable

injury that would result to the moving party before the adverse party can be heard in
 Case 1:20-cv-00915-PLM-RSK ECF No. 45 filed 10/09/20 PageID.559 Page 2 of 2




opposition. See Fed. R. Civ. P. 65(b)(1)(A). The Court reaches the same conclusion here.

In this motion, Plaintiff Davis asserts that he has already submitted an absentee ballot. He

asserts irreparable injury because, under the order issued by the Michigan Court of Claims,

his absentee ballot will be treated differently than other absentee ballots. Assuming for the

sake of argument only that Davis is correct, the asserted irreparable harm will not occur until

after 8:00 p.m. on November 3. This conclusion is reinforced by the relief Plaintiffs seek.

They want an injunction that would prevent the Secretary of State from enforcing the order

issued by the Michigan Court of Claims. An appeal of that order is presently pending in the

Michigan Court of Appeals, Case No. 354993.

       The Court has already scheduled a hearing for a preliminary injunction concerning

Plaintiff’s Count IV, before November 3. The Court is considering whether to hear

argument on this motion at the same hearing or whether a separate hearing should occur. A

briefing schedule and notice will issue later.

       IT IS SO ORDERED.

Date: October 9, 2020                                        /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                                 2
